    Case: 21-10523-BAH Doc #: 99 Filed: 09/03/21 Desc: Main Document                    Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE

In re:                                                                  Bk. No. 21-10523-BAH
                                                                        Chapter 11
The Prospect-Woodward Home
dba Hillside Village Keene,
               Debtor


                 ORDER SCHEDULING CERTAIN OMNIBUS HEARING
                    DATES AND GRANTING RELATED RELIEF

           At a hearing on September 2, 2021, the Court indicated it would set omnibus hearing

    dates in this chapter 11 case. The Court will hold hearings in this chapter 11 case by

    videoconference on the dates set forth below. For any motion, application, or other matter set

    for hearing on an omnibus hearing date, the objection deadline will be one week prior to the

    hearing date, unless a different objection deadline is set by order of the Court.

                                                                Deadline to Notify Court that
                                                                  Intend to Participate or
           Hearing Date and Time             Objection Deadline
                                                                 Observe Videoconference
                                                                          Hearing1
      September 24, 2021, at 10:00 a.m.      September 17, 2021     September 17, 2021
        October 22, 2021, at 9:00 a.m.        October 15, 2021        October 15, 2021


           With respect to any matter scheduled for hearing on an omnibus hearing date, the

    requirement of Local Bankruptcy Rule 9073-1(a) that counsel contact the courtroom deputy

    to reserve a time prior to the submission of pleadings or moving papers is hereby suspended.

    In addition, the party seeking relief from the Court (whether as a movant, an applicant, or

    otherwise) at an omnibus hearing date is responsible for ensuring that adequate notice and




1
 See the Court’s separate order dated September 3, 2021, for information regarding videoconference
procedures.
Case: 21-10523-BAH Doc #: 99 Filed: 09/03/21 Desc: Main Document                    Page 2 of 2




 opportunity for hearing is provided, consistent with the Bankruptcy Code, the Federal Rules

 of Bankruptcy Procedure, and this Court’s Local Rules.

        Not less than forty-eight hours prior to the commencement of an omnibus hearing,

 Debtor’s counsel must file an agenda identifying (i) the matters scheduled for hearing

 (including a reference to the docket number of each such matter); (ii) the objections to any of

 the matters scheduled for hearing; and (iii) the Debtor’s expectations as to whether the matter

 is proceeding as scheduled or may be continued or adjourned to later date, and whether there

 is, or may be, a need for an evidentiary hearing with respect to a matter.

        ENTERED at Concord, New Hampshire.



Date: September 3, 2021                       /s/ Bruce A. Harwood
                                              Bruce A. Harwood
                                              Chief Bankruptcy Judge




                                                 2
